     Case 2:18-cv-00354-MCE-CKD Document 87 Filed 04/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH DEAN DAWSON,                              No. 2:18-cv-0354 MCE CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   UNITED STATES GOVERNMENT, et
     al.,
15
                        Defendants.
16

17          On March 13, 2020, defendant filed a motion for summary judgment. Plaintiff has not

18   opposed the motion. Good cause appearing, IT IS HEREBY ORDERED that within thirty days

19   of the date of this order, plaintiff shall file an opposition to the motion for summary judgment or a

20   statement of non-opposition. Failure to comply with this order will result in dismissal of this

21   action pursuant to Federal Rule of Civil Procedure 41(b).

22   Dated: April 15, 2020
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     daws0354.46osc
28
                                                      1
